In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


        Nos. 06-15-00065-CR, 06-15-00066-CR
                  & 06-15-00071-CR



   CHRISTOPHER ANTHONY DAVIDSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 354th District Court
                 Hunt County, Texas
        Trial Court Nos. 29922, 29694 & 30032




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

       Our review of the clerk’s and reporter’s records in these cases indicates that these records

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a driver’s license number,

passport number, social security number, tax identification number or similar government-issued

personal identification number.” TEX. R. APP. P. 9.10(a)(1). The clerk’s record and the sixth

volume of the reporter’s record in each of these cases contain appellant’s social security number

and government-issued personal identification number. Rule 9.10(b) states, “Unless a court orders

otherwise, an electronic or paper filing with the court, including the contents of any appendices,

must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(f) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(f). Therefore, because the

clerk’s record and the sixth volume of the reporter’s record in each of these cases contain sensitive

data, we order the clerk of this Court, or her appointee, in accordance with Rule 9.10(f), to seal the

electronically filed clerk’s record as well as the sixth volume of the reporter’s record in cause

numbers 06-15-00065-CR, 06-15-00066-CR, and 06-15-00071-CR, each of which are styled

Christopher Anthony Davidson v. The State of Texas.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: August 21, 2015




                                                  2